Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	The application of James Grafton for Multi Sensory Input to Improve Hand-Free Actions of an Electronic Device filed 7/19/21 has been examined. Claims 1-21 are pending. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No 11070865.
            Although the conflicting claim is not identical, they are not patentably distinct from each other because the instant claims are generally broader than the claims in the patent. Broader claims in a later application constitute obvious double patenting of narrow claims in an issued patent. See in re Van Ornumand Stang, 214, USPQ 761,766, and 767 (CCPA) (the court sustained an obvious double patenting rejection of generic claims in a continuation application over narrower species claims in an issued patent); in re Vogel, 164 USPQ 619, 622 and 623 (CCPA 1970) (generic application claim specifying "meat" is obvious double patenting of narrow patent specifying "pork"). 

            Claims 1-2 of the instant claims are generally broader than claim 1 of US Patent 11070865 because the limitations of claims 1-2 of the instant claims are included claim 1 of US Patent 11070865.
           Claim 3 of the instant claims recites the same limitation of claim 3 of US Patent 11070865. 

           Claim 4 of the instant claims recites the same limitation of claim 4 of US Patent 11070865. 
          Claim 5 of the instant claims recites the same limitation of claim 5 of US Patent 11070865. 
           Claim 6 of the instant claims recites the same limitation of claim 6 of US Patent 11070865. 
           Claim 7 of the instant claims recites the same limitation of claim 7 of US Patent 11070865. 
            Claims 8-9 of the instant claims are generally broader than claim 8 of US Patent 11070865 because the limitations of claims 8-9 of the instant claims are included claim 8 of US Patent 11070865.
       Claim 10 of the instant claims recites the same limitation of claim 10 of US Patent 11070865. 
      Claim 11 of the instant claims recites the same limitation of claim 11 of US Patent 11070865. 
      Claim 12 of the instant claims recites the same limitation of claim 12 of US Patent 11070865. 
       Claim 13 of the instant claims recites the same limitation of claim 13 of US Patent 11070865. 
        Claim 14 of the instant claims recites the same limitation of claim 14 of US Patent 11070865. 
         Claims 15-16 of the instant claims are generally broader than claim 15 of US Patent 11070865 because the limitations of claims 15-16 of the instant claims are included claim 15 of US Patent 11070865.
            Claim 17 of the instant claims recites the same limitation of claim 17 of US Patent 11070865. 
       Claim 18 of the instant claims recites the same limitation of claim 18 of US Patent 11070865. 
        Claim 19 of the instant claims recites the same limitation of claim 19 of US Patent 11070865. 
       Claim 20 of the instant claims recites the same limitation of claim 20 of US Patent 11070865. 
       Claim 21 of the instant claims recites the same limitation of claim 21 of US Patent 11070865. 


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERNAL U BROWN whose telephone number is (571)272-3060. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571 272 3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERNAL U BROWN/Primary Examiner, Art Unit 2683